Citation Nr: 9906303	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-17 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability evaluation on the basis of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister-in-law


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1968.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an October 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the veteran's claim 
of entitlement to a total disability evaluation on the basis 
of individual unemployability due to service-connected 
disabilities.  The veteran filed a timely appeal to that 
adverse determination.

During his hearing at the RO in June 1997, the veteran raised 
the issue of entitlement to service connection for a fracture 
of the skull.  Because that issue has not been developed for 
appellate consideration, it is referred to the RO for 
appropriate action.


REMAND

The veteran contends, in essence, that his service-connected 
disabilities, primarily his acquired surgical absence of 
right middle and right lower lobes of the lung, with multiple 
complications requiring repeated surgery, caused him to quit 
his job as an electronics technician in 1994.  

During VA examinations conducted in September 1996, the Board 
notes that the veteran's service-connected pulmonary disorder 
and residuals of thrombophlebitis were fully examined.  
However, the examiner did not comment on the veteran's 
employability as a result of his service-connected 
disabilities, despite the fact that he was requested to do 
so.  
 
In a claim for a total disability evaluation on the basis of 
individual unemployability due to service-connected 
disabilities, the Board may not reject the claim without 
producing evidence (as distinguished from mere conjecture) 
that the veteran's disabilities do not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Veterans Appeals 
(Court) specifically stated that VA has a duty to supplement 
the record by obtaining an examination which includes an 
opinion as to what effect the appellant's service-connected 
disability has on his ability to work.  Friscia, 7 Vet. App. 
at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  The Board is of the 
opinion that the veteran should be reexamined by VA, as 
specified in greater detail below, to include a pertinent 
opinion bearing on the veteran's claim for a total rating 
before an appellate decision is rendered.  Furthermore, VA 
must determine if there are circumstances, apart from non-
service-connected conditions and advancing age, that would 
justify a total disability rating based on unemployability by 
placing this particular veteran in a different position than 
other veterans with the same combined disability evaluation.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The RO should also determine if there are any additional 
treatment records relating to evaluation and treatment for 
the veteran's service-connected disabilities.  All relevant 
treatment records should be secured.  Murincsak v. Derwinski, 
2 Vet. App. 363, 372-73 (1992).

Therefore, in order to ensure that VA has fulfilled its duty 
to assist the veteran pursuant to 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), the Board is of the 
opinion that further development with respect to the issue of 
entitlement to a total disability evaluation on the basis of 
individual unemployability due to service-connected 
disabilities is warranted.  Accordingly, this case is hereby 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for acquired surgical absence 
of right middle and right lower lobes of 
the lung, and for residuals of 
thrombophlebitis of the left saphenous 
vein since June 1997.  The RO should then 
secure copies of all identified records 
and associate them with the claims file.  
38 C.F.R. § 3.159 (1998).

2.  Thereafter, the veteran should be 
afforded VA pulmonary and peripheral 
vascular examinations in order to 
thoroughly evaluate his service-connected 
disorders, previously noted in the 
preceding paragraph.  The claims file and 
a copy of this REMAND must be made 
available to and be thoroughly reviewed 
by the examiner(s) prior to the 
examination(s).

The veteran's service-connected disorders 
should be evaluated for the specific 
purpose of assessing the relative degree 
of industrial impairment, in light of the 
his recorded medical, educational, and 
vocational history.  The examiner(s) must 
express an opinion as to the degree of 
interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's service-connected 
disorders, as distinguished from his non-
service-connected disorders (i.e., 
alcohol abuse, depression, hyponatremia, 
intracranial bleeding), without regard to 
the age of the veteran.  The examiner(s) 
must provide a complete rationale for all 
conclusions and opinions.  The 
examination report(s) should be typed.

3.  The RO should then review the 
examination report(s) to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report(s) 
should be returned to the examiner for 
completion, as the United States Court of 
Veterans Appeals has determined that a 
remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

4.  Then, the RO should readjudicate the 
issue of entitlement to a total 
disability evaluation on the basis of 
individual unemployability due to 
service-connected disabilities.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and given the 
appropriate opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional medical information.  The Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  The veteran is 
free to submit any additional information he desires in 
connection with this appeal.  No action is required of the 
veteran until he is notified by the RO.





		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


- 5 -


